Moyer, C.J.
In his brief in the court of appeals, Collins argued that the following statements made by the prosecutor during closing argument constituted *527an attempt to shift the burden of proof to him, thereby depriving him of a fair trial:
“1. ‘The defense offered no testimony that Donald Collins paid directly to the mother.’
“2. ‘No canceled checks or copies of money orders were ever presented showing payments to the mother.’
“3. ‘In fact, the defense never asserted that they paid child support directly to the mother.’
“4. ‘There’s no evidence to the contrary, that he did not have income from which he could pay child support.’
“5. ‘There was simply no evidence presented whatsoever that Donald Collins paid child support.’
“6. ‘Again, no testimony was offered that Donald Collins had money withheld from his salary.’
“7. ‘There were no pay stubs brought in that said here are the deductions for child support, the money was taken from me.’
“8. ‘Surely if such things were in existence, we would have seen them.’
“9. ‘There was no evidence offered that the Defendant is totally or partially disabled, no medical records, no hospital records, no diagnosis from a doctor.’
“10. ‘There was no evidence presented that the Defendant is unemployed even or unemployable.’
“11. ‘The State does not have to prove the ability — the Defendant’s ability to pay. The Defendant has to prove that he was unable to pay.’
“12. ‘In fact, we never even heard an assertion in this case that that did happen, that child support was withheld from Donald Collins’ salary. No evidence whatsoever was presented to that effect.’ ”
Implicit in the state’s argument is the contention that the above-quoted statements by the prosecutor did not constitute error requiring reversal of Collins’s conviction. We agree.
It is long-standing precedent that the state may comment upon a defendant’s failure to offer evidence in support of its case. State v. D'Ambrosio (1993), 67 Ohio St.3d 185, 193, 616 N.E.2d 909, 916; State v. Williams (1986), 23 Ohio St.3d 16, 20, 23 OBR 13, 17, 490 N.E.2d 906, 911; State v. Petro (1948), 148 Ohio St. 473, 498, 36 O.O. 152, 162, 76 N.E.2d 355, 367; and State v. Champion (1924), 109 Ohio St. 281, 289-290, 142 N.E. 141, 143-144. Such comments do not imply that the burden of proof has shifted to the defense, nor do they necessarily constitute a penalty on the defendant’s exercise of his Fifth Amendment right to remain *528silent. A prosecutor may jeopardize the integrity of a trial by commenting on a criminal defendant’s decision not to testify. State v. Thompson (1987), 33 Ohio St.3d 1, 4, 514 N.E.2d 407, 411, citing Griffin v. California (1965), 380 U.S. 609, 85 S.Ct. 1229, 14 L.Ed.2d 106, 32 O.O.2d 437. Nevertheless, the prosecutor is not precluded from challenging the weight of the evidence offered in support of an exculpatory theory presented by the defense. See State v. Watson (1991), 61 Ohio St.3d 1, 9, 572 N.E.2d 97, 105-106. Neither must the state, in order to satisfy its own burden of proof, disprove every speculative set of possibly exculpatory circumstances a defendant can suggest, nor refrain from arguing the defendant’s failure to provide evidence to support proffered theories of excuse or innocence.
At trial Collins attempted to convince the jury that he should be found not guilty of the crimes charged because he had signed a wage assignment form in 1990, implying that the law imposed no further responsibility upon him to assure compliance with the child support order issued by the domestic relations court. He urged the jury to speculate that wages indeed were withheld by his European employers, but never transferred to the child support agency, or his children, in the United States. He further elicited testimony from his ex-wife and daughter that he had provided occasional gifts directly to his children, and had provided for their support for approximately a one-year period when they lived with him in Europe. He implied that he was financially unable to comply with his court-ordered child support obligation based, in part, on medical problems, including back surgeries. The prosecutor’s argument constituted fair comment on the strength, or lack of strength, of the evidence offered by Collins to support these theories, and did not constitute a negative comment on his decision not to testify.
Even assuming, arguendo, that the prosecutor’s comments were inappropriate, the record demonstrates that the trial overall nevertheless was fair. Both the trial court and defense counsel repeatedly reminded the jury that the state bore the burden of proving that appellee violated the statutory provisions he was charged with violating. Moreover, the trial court specifically instructed the jury that appellee had “a constitutional right not to testify.” The court further charged the jury that the “fact that [the defendant] did not testify must not be considered for any purpose.”
The parties have argued this case as presenting the legal issue whether the crime set forth in R.C. 2919.21(B), i.e., failure to pay in accordance with a court order of child support, requires the state to prove a specific mens rea. The state asserts, as its sole proposition of law, that “R.C. 2919.21(B) is a strict-liability offense,” thereby challenging the conclusion of the court of appeals that the state was required to prove recklessness on the part of Collins as an element of the *529crime charged of him in the second count of the indictment.1
The second count filed against appellee by the grand jury charged him with a violation of the current version of R.C. 2919.21(B), which reads:
“No person shall abandon, or fail to provide support as established by a court order to, another person whom, by court order or decree, the person is legally obligated to support.”
The court of appeals found that this statute does not specify the degree of culpability the state must prove beyond a reasonable doubt, and therefore applied R.C. 2901.21(B), which provides:
“When the section defining an offense does not specify any degree of culpability, and plainly indicates a purpose to impose strict criminal liability for the conduct described in such section, then culpability is not required for a person to be guilty of the offense. When the section neither specifies culpability nor plainly indicates a purpose to impose strict liability, recklessness is sufficient culpability to commit the offense.”
The court of appeals determined that the legislature did not specify a mental element for culpability in R.C. 2919.21, or plainly indicate a purpose to impose strict liability. It concluded that the state therefore had the burden to prove that appellee recklessly failed to provide adequate support to his minor children as mandated by a court order, in order to demonstrate a violation of R.C. 2919.21(B). The court of appeals held contrary to the trial court on this issue, as the trial court expressly struck the word “reckless” from the second count of the indictment, and declined to instruct the jury that recklessness was an element of R.C. 2919.21(B).
However, the focus of the parties in the court of appeals was on Collins’s assertion of prosecutorial misconduct. His argument focused solely on the ground that the prosecutor’s statements included what he asserted to be unfair comments implying that the burden of proving a criminal violation had shifted from the state to the defendant. As discussed earlier, the trial court appropriately overruled those objections. The state did not argue that the prosecutor’s statements were legitimate because R.C. 2919.21(B) was a strict-liability offense.
We acknowledge the convincing public policy arguments presented by the state and amicus Ohio Prosecuting Attorneys’ Association in support of the proposition that failure to follow a court-ordered child support order should be a strict liability offense. However, the General Assembly itself has established the test *530for determining strict criminal liability in R.C. 2901.21(B). That statute provides that where a statute defining a criminal offense fails to expressly specify a mental culpability element, e.g., negligence, recklessness, or intentional conduct, proof of a violation of the criminal provision requires a showing of recklessness, absent a plain indication in the statute of a legislative purpose to impose strict criminal liability. R.C. 2901.21(B). It is not enough that the General Assembly in fact intended imposition of liability without proof of mental culpability. Rather the General Assembly must plainly indicate that intention in the language of the statute. There are no words in R.C. 2919.21(B) that do so.
Were we to accept the state’s argument that public policy considerations weigh in favor of strict liability, thereby justifying us in construing R.C. 2919.21(B) as imposing criminal liability without a demonstration of any mens rea, we would be writing language into the provision which simply is not there — language which the General Assembly could easily have included, but did not. Cf. State v. Young (1988), 37 Ohio St.3d 249, 525 N.E.2d 1363 (violation of R.C. 2907.323[A][3], providing that “[n]o person shall,” e.g., possess or view, any material or performance involving a minor who is in a state of nudity, requires showing of recklessness); State v. McGee (1997), 79 Ohio St.3d 193, 680 N.E.2d 975 (violation of R.C. 2919.22[A], which provides that “no person, who is the parent * * * of a child under eighteen years of age * * *, shall” endanger that child, requires showing of recklessness). Clearly, society has just as compelling a need to protect children from sexual exploitation and child endangerment as it does to ensure payment of court-ordered child support obligations.
Moreover, we find more than sufficient evidence in the record in the case at bar to support a jury finding of recklessness. The state most commonly proves criminal intent through circumstantial evidence. Where, after notice and opportunity to be heard, a court order is issued mandating a person to submit child support payments to a specific agency of government, and that agency shows no record of any payments having been received from that person over a period of many years, a circumstantial inference arises that the person was aware of the obligation to pay and yet did not do so. Payment in accordance with such an obligation is an either-or proposition — the obligor either takes intentional actions to pay, or does not. Where no payments reach the agency over a period of many years, it may be inferred that the obligor took no action to ensure payment, and, in fact, intended not to pay. Accordingly, where no evidence is presented to counter that inference, such as evidence of mistake or misdirected payments, a jury has evidence before it sufficient to establish a culpable mental state of at least recklessness, beyond a reasonable doubt. The fact that a defendant may then realistically find himself with a burden of producing evidence to counter that inference does not mean that the ultimate burden of proof has shifted to the defendant.
*531Such an inference of recklessness is reinforced in the case at bar by the fact that, subsequent to the 1990 wage assignment executed by Collins, a second lump-sum judgment was entered against Collins in 1994 totaling nearly $137,000 in child support and spousal support arrearages. Clearly at that time Collins was on notice that the child support agency was not receiving child support payments from his employer pursuant to his signing a wage assignment authorization form in 1990. Yet the agency received no payments whatsoever from 1991 through the 1997 date specified in the indictment. The evidence presented by the state is more than sufficient to support a finding of at least a reckless failure to comply with the 1990 and 1994 court orders.
The trial was free of reversible error. The judgment of the court of appeals is reversed, and the cause is remanded for reinstatement of Collins’s conviction on the second count of the indictment.

Judgment reversed and cause remanded.

Douglas, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Waite and Lundberg Stratton, JJ., concur in part and dissent in part.
Cheryl L. Waite, J., of the Seventh Appellate District, sitting for Resnick, J.

. The state has chosen to contest only that portion of the court of appeals’ decision dealing with the second count of the indictment, which charged violation of R.C. 2919.21(B), effective July 1, 1996. The first count of the indictment charged Collins with a violation of R.C. 2919.21 as in effect prior to July 1,1996.